                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                  NO. 5:10-CR-00130-FL-1


  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.

  MAURICE DOUGLAS BOONE


       On motion of the Defendant, MAURICE DOUGLAS BOONE, and for good cause

shown, it is hereby ORDERED that DE 104 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 19th
                ___ day of March, 2019.



                                           ________________________________________
                                           The Honorable Louise W. Flanagan
                                           United States District Court Judge
                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

KRISTEN CALDARO
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-1461
USANCE-FIRSTSTEPACT2018@USDOJ.GOV

By email on March 19, 2019.


                                        G. ALAN DUBOIS
                                        Federal Public Defender
                                        /s/ Sherri Royall Alspaugh
                                        SHERRI ROYALL ALSPAUGH
                                        First Assistant Federal Public Defender
                                        Attorney for Defendant
                                        Office of the Federal Public Defender
                                        150 Fayetteville Street, Suite 450
                                        Raleigh, North Carolina 27601
                                        Telephone: 919-856-4236
                                        Fax: 919-856-4477
                                        E-mail: Sherri Alspaugh@fd.org
                                        N.C. State Bar No. 17581
                                        LR 57.1 Counsel Appointed
